Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/28/2019.   
Claims 1-9 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “a passive stabilizer selected from the group consisting of a third triplet array and a fourth triplet array, 
wherein said third triplet array comprises: 
a first annular magnet element having edge fixedly attached to a fifth location of said inner surface of said rotor; 
a second annular magnet element having an edge fixedly attached to a sixth location of said inner surface of said rotor; and 
a first inductive element fixedly attached to said second support structure, 
wherein said first inductive element is located between said first annular magnet element and said second annular magnet element, and 
wherein said fourth triplet array comprises; 
a third annular magnet element having an edge fixedly attached to said second support structure; 

a second inductive element having an edge fixedly attached to a seventh location of said inner surface of said rotor, 
wherein said second inductive element is located between said third annular magnet element and said fourth annular magnet element” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-9 are also allowable for depending on claim 1. 

This application is CIP of SN 15/202,446 which has been patented by US 10541586 B2.  
As compared below, this application is claiming addition structure over the claim 8 of US 10541586 B2.  The claim 1 requires “a passive stabilizer selected from the group consisting of a third triplet array and a fourth triplet array”. 

SN: 16/729,317
US 10541586 B2,   SN: 15/202,446
1. An apparatus, comprising: 
an open cylindrical rotor having a central axis of rotation and an inner surface; 
a first support structure that is stationary relative to said rotor; 
a first annular element having its outermost edge attached to a first location of said inner surface of said rotor; 
a second annular element attached to said first support structure, 
wherein said second annular element is positioned in proximity to said first annular element, 
wherein at least one of said first annular element and said second annular demerit is configured to magnetically attract the other of said first annular element and said second annular element; 
a second support structure; 
an axial stabilizer selected from the group consisting of a first triplet array and a second triplet array, 
wherein said first triplet array comprises: 
a first magnetic annular element attached to a second location of said inner surface of said rotor; 
a second magnetic annular element attached to said second support structure; and 
a third magnetic annular element attached to said second support structure, 
wherein said second magnetic annular element and said third magnetic annular element are positioned on opposite sides, one to another, of said first magnetic annular element and both magnetically repel said first magnetic annular element, and 
wherein said second triplet array comprises: 
a first magnetic annular element attached to said second support structure; 
a second magnetic annular element attached to a third location of said inner surface of said rotor; and 
a third magnetic annular element attached to a fourth location of said inner surface of said rotor, 
wherein said second magnetic annular element and said third magnetic annular element are positioned on opposite sides of said first magnetic annular element and both magnetically repel said first magnetic annular element; 
a base and at least one compression spring attached to and located between said second support structure and said base; 
a guide tube fixedly attached to said base; 
a guide shaft fixedly attached to said second support structure, 
wherein said guide tube is configured to receive said guide shaft; and 
a passive stabilizer selected from the group consisting of a third triplet array and a fourth triplet array, 

a first annular magnet element having edge fixedly attached to a fifth location of said inner surface of said rotor; 
a second annular magnet element having an edge fixedly attached to a sixth location of said inner surface of said rotor; and 
a first inductive element fixedly attached to said second support structure, 
wherein said first inductive element is located between said first annular magnet element and said second annular magnet element, and 
wherein said fourth triplet array comprises; 
a third annular magnet element having an edge fixedly attached to said second support structure; 

a second inductive element having an edge fixedly attached to a seventh location of said inner surface of said rotor, 
wherein said second inductive element is located between said third annular magnet element and said fourth annular magnet element.  
8. An apparatus, comprising: 
an open cylindrical rotor having a central axis of rotation and an inner surface; 
a first support structure that is stationary relative to said rotor; 
a first annular element having its outermost edge attached to a first location of said inner surface of said rotor; 
a second annular element attached to said first support structure, 
wherein said second annular element is positioned in proximity to said first annular element, 
wherein at least one of said first annular element and said second annular element is configured to magnetically attract the other of said first annular element and said second annular element; 
a second support structure; 
an axial stabilizer selected from the group consisting of a first triplet array and a second triplet array, 
wherein said first triplet array comprises: 
a first magnetic annular element attached to a second location of said inner surface of said rotor; 
a second magnetic annular element attached to said second support structure; and 
a third magnetic annular element attached to said second support structure, 
wherein said second magnetic annular element and said third magnetic annular element are positioned on opposite sides, one to another, of said first magnetic annular element and both magnetically repel said first magnetic annular element, and 
wherein said second triplet array comprises: 
a first magnetic annular element attached to said second structure; 
a second magnetic annular element attached to a third location of said inner surface of said rotor; 
a third magnetic annular element attached to a fourth location of said inner surface of said rotor, 
wherein said second magnetic annular element and said third magnetic annular element are positioned on opposite sides of said first magnetic annular element and both magnetically repel said first magnetic annular element;
a base and at least one compression spring attached to and located between said second support structure and said base; 
a guide tube fixedly attached to said base; and 
a guide shaft fixedly attached to said second support structure, 
wherein said guide tube is configured to receive said guide shaft.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834